t c memo united_states tax_court jason bontrager petitioner v commissioner of internal revenue respondent docket no 5998-16l filed date holly c henson for petitioner derek s pratt and rachael j zepeda for respondent memorandum opinion lauber judge currently before the court is petitioner’s motion for an award of litigation and administrative costs pursuant to sec_7430 and rule neither party requested a hearing on this matter and no material fact i sec_1unless otherwise indicated all statutory references are to the internal reve- continued in dispute we will therefore decide petitioner’s motion on the basis of the parties’ submissions and the existing record see rule a we conclude that petitioner is not the prevailing_party under sec_7430 and c because the position_of_the_united_states was substantially justified within the meaning of sec_7430 we will accordingly deny the motion for fees and costs background petitioner pleaded guilty in to one count of violating sec_7201 which criminalizes willful attempts to evade or defeat any_tax or the pay- ment thereof the basis for his conviction was that he had aided and abetted his father in evading payment of his father’s federal_income_tax liability for at sentencing petitioner was ordered to pay to the internal_revenue_service irs restitution of dollar_figure in date the irs assessed against petitioner under sec_6201 the amount of restitution the district_court had ordered him to pay the irs also assessed pursuant to sec_6601 underpayment interest of dollar_figure calcu- continued nue code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar lated from the due_date of his father’s tax_return after petitioner did not pay the balance of the liability on notice_and_demand the irs filed a notice_of_federal_tax_lien nftl upon notification petitioner timely requested a collection_due_process_hearing at the hearing he contended that the assessment was invalid because among other reasons the irs had no legal authority to assess the restitution since the tax was imposed upon his father rather than upon him the irs had no legal authority to assess underpayment interest and the restitution obligation had been discharged in bankruptcy the settlement officer so rejected all of these arguments and the irs issued a notice_of_determination sustaining the nftl filing petitioner timely petitioned this court for redetermination and on date respondent filed a timely answer denying that the so had erred on date the court issued its opinion in klein v commissioner 149_tc_341 we there held as a matter of first impression that underpay- ment interest and additions to tax do not arise on amounts of restitution assessed under sec_6201 id pincite the parties in this case later filed a stipu- lation of settled issues in which respondent conceded that under this court’ sec_2petitioner resided in arizona when he filed his petition absent stipulation to the contrary appeal of this case would lie to the u s court_of_appeals for the ninth circuit see sec_7482 decision in klein petitioner is not liable for underpayment interest under sec_6601 on the restitution-based assessment given that concession the principal issues that remained in dispute were whether the so had erred in determining that the irs had authority under sec_6201 to assess the restitution itself and the restitution obligation had not been discharged in bankruptcy the parties submitted the case under rule for decision of those issues without trial on date we issued an opinion resolving both issues in respondent’s favor bontrager v commissioner t c __ date on date petitioner filed a timely motion for reasonable litigation and administrative costs see rule a a requir- ing that such a motion be filed within days after the service of a written opinion determining the issues in the case discussion sec_7430 provides for the award of litigation and or administrative costs to a taxpayer in a proceeding involving the determination of any_tax interest or penalty such an award may be made where the taxpayer can demonstrate that he is the prevailing_party has exhausted administrative remedies within the irs has not unreasonably protracted the proceeding and has claimed rea- sonable costs sec_7430 b c and polz v commissioner tcmemo_2011_117 nguyen v commissioner tcmemo_2003_313 these requirements are conjunctive failure to satisfy any one precludes an award of costs to the taxpayer see 88_tc_492 marten v commissioner tcmemo_2000_186 respondent concedes that peti- tioner did not unreasonably protract the proceedings and that petitioner exhausted his administrative remedies thus the questions before this court are whether pe- titioner is the prevailing_party and if so whether his claimed costs are reason- able petitioner has the burden_of_proof on both issues rule e to be a prevailing_party the taxpayer must establish that he substantially prevailed with respect to either the amount in controversy or the most significant set of issues presented sec_7430 although the irs prevailed on both issues that the court decided the issue that respondent conceded--concerning the assessment of underpayment interest--involved of the total dollar amount in issue respondent accordingly agrees that petitioner has substantially pre- vailed with respect to the amount in controversy id subclause i a taxpayer will nevertheless not be treated as the prevailing_party if the united_states establishes that the position_of_the_united_states in the proceeding 3the taxpayer must also satisfy a net_worth requirement to be considered a prevailing_party sec_7430 respondent does not dispute that peti- tioner passes that test was substantially justified id subpara b i the position_of_the_united_states is substantially justified if it is justified to a degree that could satisfy a reasonable person and has a reasonable basis both in law and fact 106_tc_76 quoting 487_us_552 see also 861_f2d_131 5th cir aff’g 89_tc_79 100_tc_457 aff’d in part rev’d in part 43_f3d_172 5th cir the determination of reasonableness is based on all the facts of the case and the available legal prece- dent 94_tc_685 the commissioner generally is not subject_to an award of litigation costs under sec_7430 where the underlying issue is one of first impression rowe v commissioner tcmemo_2002_136 83_tcm_1762 citing 995_f2d_1460 9th cir 102_tc_391 supplementing 101_tc_300 mid-del therapeutic ctr inc v commissioner tcmemo_2000_383 aff’d 30_fedappx_889 10th cir the commissioner’s position may be substantially justified even if incor- rect ‘if a reasonable person could think it correct ’ fitzpatrick v commissioner tcmemo_2017_88 113_tcm_1416 quoting 108_tc_430 the fact that the irs makes a concession does not by itself establish that the position taken is unreasonable maggie mgmt co t c pincite see 991_f2d_359 7th cir 92_tc_760 bruner v commissioner tcmemo_2018_10 where a taxpayer seeks both litigation and administrative costs we apply the substantially justified standard to the irs’ position on two separate dates for purposes of the administrative_proceeding the irs’ position is that taken at the earlier of the date the taxpayer receives the decision of the irs appeals_office or the date of the notice_of_deficiency sec_7430 for pur- poses of a tax_court proceeding the irs’ position generally is that taken when the commissioner files his answer see eg huffman v commissioner 978_f2d_1139 9th cir aff’g in part rev’g in part tcmemo_1991_144 maggie mgmt co t c pincite as of both dates identified above there existed no court_of_appeals prece- dent addressing whether the commissioner was authorized to assess underpayment interest on restitution-based assessments there likewise was no tax_court prece- dent we had not yet issued our opinion in klein which described this question as one of first impression in this court t c pincite and there existed then and exist now no regulations addressing this point as of both dates identified above however what guidance was available supported the commissioner’s view respondent cites three opinions from other federal trial courts adopting his earlier position that the irs can assess underpay- ment interest on restitution-based assessments the irs itself had consistently interpreted sec_6201 to authorize the assessment of underpayment inter- est in these circumstances although this court in klein did not adopt the irs’ interpretation reason- able people certainly could have believed and did believe it to be correct at the times relevant to disposition of petitioner’s motion for costs after the govern- ment decided not to appeal our decision in klein respondent promptly executed a stipulation of settled issues conceding this point as we have often held t he fact that the united_states concedes issues is not determinative as to whether 4see 315_frd_159 e d n y united_states v del’andrae no 1l-cr-126-dak wl d utah date in re jara no 14-80057-g3-13 wl bankr s d tex date 5see chief_counsel notice cc-2011-018 date internal_revenue_manual pt date id pt date see also klein t c pincite the taxpayer is entitled to an award of reasonable_litigation_costs rowe t c m cch pincite finding as we do that the position_of_the_united_states was substantially justified under sec_7430 we conclude that petitioner was not a prevailing_party entitled to recover fees or costs see sec_7430 c be- cause petitioner was not the prevailing_party we need not address the reasonable- ness of the costs he seeks see minahan t c pincite to implement the foregoing an appropriate order will be issued
